                         THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 FIESTA MART, LLC.                               §
                                                 §
      Plaintiff                                  §
                                                 §    Hon. Vanessa Gilmore
 v.                                              §
                                                 §
 WILLIS OF ILLINOIS, INC., WILLIS                §    Civil Action No.: 4:20-CV-03484
 TOWERS WATSON US, LLC,                          §
 ALLIED WORLD ASSURANCE                          §
 COMPANY (U.S.) INC., ARCH                       §
 SPECIALTY INSURANCE                             §
 COMPANY, ASPEN INSURANCE U.S.                   §
 SERVICES, INC. (D/B/A ASPEN                     §
 SPECIALTY INSURANCE                             §
 COMPANY),                                       §
 CERTAIN UNDERWRITERS AT                         §
 LLOYD’S OF LONDON (HISCOX),                     §
 HDI GLOBAL INSURANCE                            §
 COMPANY, INDIAN HARBOR                          §
 INSURANCE COMPANY, and                          §
 WESTPORT INSURANCE                              §
 CORPORATION,                                    §
                                                 §
       Defendants.


                     UNOPPOSED MOTION TO EXTEND TIME TO FILE
                        CERTIFICATE OF INTERESTED PARTIES

           Defendants, currently named Allied World Assurance Company (U.S.) Inc., Arch

Specialty Insurance Company, Aspen Insurance U.S. Services, Inc. (D/B/A Aspen Specialty

Insurance Company), Certain Underwriters At Lloyd’s Of London (Hiscox), HDI Global

Insurance Company, Indian Harbor Insurance Company, and Westport Insurance Corporation

(collectively, the “Insurers”) move this Court to extend their time to file Certificates of Interested

Parties.




                                                  1
       On January 15, Fiesta Mart Filed its First Amended Complaint. See ECF NO. 12. The

Insurers received service of the Complaint, attached to which was a copy of the Court’s Order

for Conference and Disclosure of Interested Parties, on or about January 25. According to the

Court’s Order:

                 Counsel shall file with the clerk within fifteen days from receipt of
                 this order a certificate listing all persons, associations of persons,
                 firms, partnerships, corporations, affiliates, parent corporations, or
                 other entities that are financially interested in the outcome of this
                 litigation. If a group can be specified by a general description,
                 individual listing is not necessary. Underline the name of each
                 corporation whose securities are publicly traded. If new parties are
                 added or if additional persons or entities that are financially
                 interested in the outcome of the litigation are identified at any time
                 during the pendency of this litigation, then each counsel shall
                 promptly file an amended certificate with the clerk.

       The Insurers’ Corporate Disclosures are currently due on February 9. To ensure the

Insurers’ Corporate Disclosures are accurate, more time is needed to complete them. This is

Insurers’ first request for such an extension. The Insurers therefore request an extension of 17

days in which to complete them, and that the Corporate Disclosures therefore be due on February

26. Because this is a Court-imposed deadline, rule 4(C) of the Court’s Individual Procedures

makes the Court’s intervention necessary.

                                                       Respectfully submitted,

                                                       /s/ Dustin L. DuBose__________
                                                       Dustin L. DuBose
                                                       Attorney-in-Charge
                                                       Texas Bar No. 24076004
                                                       Southern District of Texas No. 1034948
                                                       Mound Cotton Wollan & Greengrass
                                                       3 Greenway Plaza, Suite 1300
                                                       Houston, Texas 77046
                                                       Email: DDubose@Moundcotton.com
                                                       Telephone: (281) 572-8350




                                                   2
                             CERTIFICATE OF CONFERENCE

       I certify that I, or someone at my firm, has conferred with counsel for all other parties
about the merits of the motion with the following results:

       Fiesta Mart, LLC                       Unopposed
       Willis of Illinois, Inc.               Unopposed
       Willis Towers Watson, US, LLC          Unopposed

                                              /s/ Dustin L. DuBose____
                                              Dustin L. DuBose

                                 CERTIFICATE OF SERVICE

        I certify that February 9, 2021, the foregoing was served by email and/or by electronic
filing service on all counsel of record.
                                              /s/ Dustin L. DuBose____
                                              Dustin L. DuBose




                                                 3
